Citation Nr: 1747072	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to February 1984 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Veteran had a hearing before a Decision Review Officer (DRO) at the RO.  In June 2015, he had a Board videoconference hearing before the undersigned.  His claims file contains transcripts of those hearings. 

In August 2015, the Board remanded the above claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the August 2015 remand, in September 2015 the RO asked the Veteran to identify medical providers or facilities where he has received treatment for the claims on appeal.  In response, the Veteran submitted a September 2015 VA Form 21-4138 wherein he stated he receives treatment at the VA community based outpatient clinic in St. Petersburg, Florida.  A March 2016 deferred rating decision shows the RO was developing the claim for these and other federal records, but the development had not yet been completed.  The Board cannot currently point to any records from the St. Petersburg VA clinic in the claims file.  Such records must be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).  

The RO also failed to readjudicate the claims by issuing a supplemental statement of the case (SSOC) as directed by the Board.  Stegall, 11 Vet. App. at 268 (1998); 38 C.F.R. §§ 19.31, 19.37 (2016).  
Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records from the community based outpatient clinic in St. Petersburg, Florida.

2.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




